UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARY ANN TURNER,                                  :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      12-45 (RC)
                                                  :
       v.                                         :       Re Document No.:       19
                                                  :
UNITED STATES CAPITOL POLICE,                     :
                                                  :
       Defendant.                                 :

                          MEMORANDUM OPINION AND ORDER

                    DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION


       In this employment discrimination action, Plaintiff, Mary Ann Turner, has filed a motion

pursuant to Rule 59(e) of the Federal Rules of Civil Procedure for reconsideration of the

Memorandum Opinion of September 30, 2013, dismissing the case for failure to state a claim

upon which relief may be granted. For the following reasons, the motion will be denied.

       A motion under Rule 59(e) is “disfavored and relief from judgment is granted only when

the moving party establishes extraordinary circumstances.” Niedermeier v. Office of Max S.

Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001) (citing Anyanwutaku v. Moore, 151 F.3d 1053,

1057 (D.C. Cir. 1998)); see also Ciralsky v. CIA, 355 F.3d 661, 671 (D.C. Cir. 2004). Granting a

Rule 59(e) motion “is discretionary and [it] need not be granted unless the district court finds that

there is an intervening change of controlling law, the availability of new evidence, or the need to

correct a clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C. Cir. 1996) (internal quotation marks and citation omitted); Solomon v. Univ. of S. Cal., 255

F.R.D. 303, 304 (D.D.C. 2009). Rule 59(e) affords no opportunity for the parties to “relitigate

old matters, or to raise arguments or present evidence that could have been raised prior to the
entry of judgment.” Niedermeier, 153 F. Supp. 2d at 28 (citation and internal quotation marks

omitted); see also New York v. United States, 880 F. Supp. 37, 38 (D.D.C. 1995) (“A Rule 59(e)

motion to reconsider is not simply an opportunity to reargue facts and theories upon which a

court has already ruled.”).

       Plaintiff argues that the Court’s dismissal was based on two “clear errors”: First, Plaintiff

argues that her claims were timely filed within the 180-day window, if measured by the time of

discovery of her performance evaluation. And second, she argues that the performance

evaluation constitutes “adverse action” under the allegedly broader standard of the Congressional

Accountability Act (CAA). Neither argument has any merit.

       First, as Defendant’s opposition brief correctly points out, the timing of Plaintiff’s

discovery of the performance evaluation is immaterial. The Court did not dismiss the case for

untimely filing; rather, it dismissed the case for failure to state a claim upon which relief can be

granted, because Plaintiff failed to establish that USCP’s actions concerning the evaluation were

sufficiently adverse to constitute unlawful discrimination or retaliation. In fact, for purposes of

the motion, the Court assumed Plaintiff discovered the report at a much later time than it was

dated. Regardless, she still did not establish that she suffered from an employment action

sufficiently adverse to constitute unlawful discrimination or retaliation. Simply put, in raising

the timeliness issue in the Rule 59(e) motion, Plaintiff has misinterpreted the Court’s September

30 ruling.

       Second, Plaintiff fails to articulate any difference between the CAA standard and the

Burlington standard applied by this Court for employment discrimination and retaliation.

Plaintiff has cited no precedent for her argument that the CAA requires federal courts to apply a

different standard of retaliation under Title VII. Nor has she explained how the standard she




                                                  2
advocates encompasses a broader definition of “adverse action” than does Burlington. Rather,

her entire argument is built upon the purported congressional intent to “preclude any limiting of

the ‘employment conduct’ made actionable” by the CAA. (Mot. for Recon. at 25). To the extent

there is any practical difference between the two standards, Plaintiff fails to identify what that

difference is. Thus, “to the extent that there is any difference in the standards, Plaintiff’s

retaliation claims fail under either formulation.” (Mem. Op. at 11, n.4). The “meets

expectations” performance evaluation is not sufficiently adverse even under the standard

proposed by Plaintiff, that is, “any adverse treatment that is based on a retaliatory motive and is

reasonably likely to deter a charging party or others from engaging in protected activity.” (Pl.’s

Mot. for Recon. at 25 (internal citation omitted)). In any event, this argument has been

adequately considered and rejected by the September 30 Order in Footnote 4, and a Rule 59(e)

motion for reconsideration is not to be exploited as an opportunity to reargue issues already

decided by the Court.

       In the instant motion, Plaintiff either seeks reconsideration of the dismissal based on a

misreading of the opinion or merely repeats arguments previously raised and rejected. Thus, the

motion provides no basis for revisiting the dismissal order. Accordingly, it is this 16th day of

January 2014,

       ORDERED that Plaintiff’s motion for reconsideration is DENIED.


Dated: January 16, 2014                                              RUDOLPH CONTRERAS
                                                                     United States District Judge




                                                  3